
	
		II
		110th CONGRESS
		1st Session
		S. 1117
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2007
			Mr. Bond (for himself
			 and Mr. Dodd) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		 To establish a grant program to provide vision care to
		  children, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Vision Care for Kids Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Millions of
			 children in the United States suffer from vision problems, many of which go
			 undetected. Because children with vision problems can struggle developmentally,
			 resulting in physical, emotional, and social consequences, good vision is
			 essential for proper physical development and educational progress.
			(2)Vision problems
			 in children range from common conditions such as refractive errors, amblyopia,
			 strabismus, ocular trauma, and infections, to rare but potentially life- or
			 sight-threatening problems such as retinoblastoma, infantile cataracts,
			 congenital glaucoma, and genetic or metabolic diseases of the eye.
			(3)Since many
			 serious ocular conditions are treatable if identified in the preschool and
			 early school-aged years, early detection provides the best opportunity for
			 effective treatment and can have far-reaching implications for vision.
			(4)Various
			 identification methods, including vision screening and comprehensive eye
			 examinations required by State laws, can be helpful in identifying children
			 needing services. A child identified as needing services through vision
			 screening should receive a comprehensive eye examination followed by subsequent
			 treatment as needed. Any child identified as needing services should have
			 access to subsequent treatment as needed.
			(5)There is a need
			 to increase public awareness about the prevalence and devastating consequences
			 of vision disorders in children and to educate the public and health care
			 providers about the warning signs and symptoms of ocular and vision disorders
			 and the benefits of early detection, evaluation, and treatment.
			3.Grants regarding
			 vision care for children
			(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), acting through the Director
			 of the Centers for Disease Control and Prevention, may award grants to States
			 on the basis of an established review process for the purpose of complementing
			 existing State efforts for—
				(1)providing
			 comprehensive eye examinations by a licensed optometrist or ophthalmologist for
			 children who have been previously identified through a vision screening or eye
			 examination by a licensed health care provider or vision screener as needing
			 such services, with priority given to children who are under the age of 9
			 years;
				(2)providing
			 treatment or services, subsequent to the examinations described in paragraph
			 (1), necessary to correct vision problems; and
				(3)developing and
			 disseminating, to parents, teachers, and health care practitioners, educational
			 materials on recognizing signs of visual impairment in children.
				(b)Criteria and
			 coordination
				(1)CriteriaThe
			 Secretary, in consultation with appropriate professional and consumer
			 organizations including individuals with knowledge of age appropriate vision
			 services, shall develop criteria—
					(A)governing the
			 operation of the grant program under subsection (a); and
					(B)for the
			 collection of data related to vision assessment and the utilization of follow
			 up services.
					(2)CoordinationThe
			 Secretary shall, as appropriate, coordinate the program under subsection (a)
			 with the program under section 330 of the Public Health Service Act (relating
			 to health centers) (42 U.S.C. 254b), the program under title XIX of the Social
			 Security Act (relating to the Medicaid program) (42 U.S.C. 1396 et seq.), the
			 program under title XXI of such Act (relating to the State children's health
			 insurance program) (42 U.S.C. 1397aa et seq.), and with other Federal or State
			 programs that provide services to children.
				(c)ApplicationTo
			 be eligible to receive a grant under subsection (a), a State shall submit to
			 the Secretary an application in such form, made in such manner, and containing
			 such information as the Secretary may require, including—
				(1)information on
			 existing Federal, Federal-State, or State-funded children's vision
			 programs;
				(2)a plan for the
			 use of grant funds, including how funds will be used to complement existing
			 State efforts (including possible partnerships with non-profit
			 entities);
				(3)a plan to
			 determine if a grant eligible child has been identified as provided for in
			 subsection (a); and
				(4)a description of
			 how funds will be used to provide items or services, only as a secondary
			 payer—
					(A)for an eligible
			 child, to the extent that the child is not covered for the items or services
			 under any State compensation program, under an insurance policy, or under any
			 Federal or State health benefits program; or
					(B)for an eligible
			 child, to the extent that the child receives the items or services from an
			 entity that provides health services on a prepaid basis.
					(d)EvaluationsTo
			 be eligible to receive a grant under subsection (a), a State shall agree that,
			 not later than 1 year after the date on which amounts under the grant are first
			 received by the State, and annually thereafter while receiving amounts under
			 the grant, the State will submit to the Secretary an evaluation of the
			 operations and activities carried out under the grant, including—
				(1)an assessment of
			 the utilization of vision services and the status of children receiving these
			 services as a result of the activities carried out under the grant;
				(2)the collection,
			 analysis, and reporting of children's vision data according to guidelines
			 prescribed by the Secretary; and
				(3)such other
			 information as the Secretary may require.
				(e)Limitations in
			 expenditure of grantA grant may be made under subsection (a)
			 only if the State involved agrees that the State will not expend more than 20
			 percent of the amount received under the grant to carry out the purpose
			 described in paragraph (3) of such subsection.
			(f)DefinitionFor
			 purposes of this section, the term comprehensive eye examination
			 includes an assessment of a patient's history, general medical observation,
			 external and ophthalmoscopic examination, visual acuity, ocular alignment and
			 motility, refraction, and as appropriate, binocular vision or gross visual
			 fields, performed by an optometrist or an ophthalmologist.
			(g)Authorization
			 of appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of fiscal years 2008 through 2012.
			
